EXHIBIT 16.1 [LOGO] Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 February 18, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K dated February 18, 2013, of Petrus Resources Corporation. to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our decline to stand for re-appointment and our audits for December 31, 2011 and any subsequent interim period through the date of decline to stand for re-appointment. Very truly yours, /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor, Florida
